        CASE 0:21-cr-00142-DSD-KMM Doc. 61 Filed 08/23/21 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

United States of America,
                                    Plaintiff,
                                                     Crim. No. 21-CR-00142(3) (DSD/KMM)
v.

Saeid Jaberian,
                                    Defendant.

       DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION FOR
                   SEVERANCE OF DEFENDANTS

       Defendant Saeid Jaberian, through his attorney, hereby moves the Court for an

Order severing his case for trial from that of his co-defendants, pursuant to Federal Rule

of Criminal Procedure 14(a).

       The Indictment charges Jaberian with conspiracy to commit securities fraud and

securities fraud. Specifically, the indictment alleges that Jaberian conspired with co-

defendants Mark Allen Miller (“Miller”) and Christopher James Rajkaran (“Rajkaran”) to

“hijack” inactive shell companies, inflate their stock prices, and profit in the sales of

inflated stock. The indictment alleges that Jaberian participated in the scheme by serving

as president of a hijacked company (Indictment, ¶ 26), purchasing stock in that company

(Id. ¶ 27(d)), and assisting in the drafting of an allegedly fraudulent press release. Id. ¶

33. The indictment alleges that Miller carried out a similar scheme with Rajkaran, and

another scheme entirely on his own. It further alleges that in the case of Jaberian’s

company, Miller drafted the fraudulent minutes that appointed Jaberian CEO of the

hijacked company (Id. ¶ 26), filed paperwork with the Florida Secretary of State listing



                                                 1
         CASE 0:21-cr-00142-DSD-KMM Doc. 61 Filed 08/23/21 Page 2 of 6




Jaberian as CEO of the hijacked company (Id. ¶ 28), and purchased and sold shares of

that company’s stock. Id. ¶ 34(a).

                                    LEGAL STANDARD

       Rule 14(a) of the Federal Rules of Criminal Procedure states: “If the joinder of

offenses or defendants in an indictment, an information, or a consolidation for trial

appears to prejudice a defendant or the government, the court may order separate trials of

counts, sever the defendants’ trials, or provide any other relief that justice requires.”

“Whether a motion for severance is to be granted lies within the discretion of the trial

court.” United States v. Shivers, 66 F.3d 938, 939 (8th Cir. 1995). “Defendants can

show real prejudice either by showing that their defense is irreconcilable with the defense

of their codefendant or codefendants or that the jury will be unable to compartmentalize

the evidence as it relates to separate defendants.” United States v. Gutberlet, 939 F.2d

643, 645 (8th Cir. 1991). A defense is irreconcilable with a co-defendant’s defense if

“the jury, in order to believe the core of one defense, must necessarily disbelieve the core

of the other.” United States v. Jones, 880 F.2d 55, 63 (8th Cir. 1989) (quoting United

States v. Bruno, 809 F.2d 1097, 1103 (5th Cir. 1987)).

       Additionally, “a defendant is deprived of his rights under the Confrontation Clause

when his nontestifying codefendant’s confession naming him as a participant in the crime

is introduced at their joint trial, even if the jury is instructed to consider that confession

only against the codefendant.” Richardson v. Marsh, 481 U.S. 200, 200 (1987). The

United States Supreme Court first articulated the parameters of this rule in Bruton v.

United States, 391 U.S. 123, 124 (1968). The Bruton Court recognized that jury

                                               2
         CASE 0:21-cr-00142-DSD-KMM Doc. 61 Filed 08/23/21 Page 3 of 6




instructions alone cannot nullify prejudice to the Defendant in situations “where the

powerfully incriminating extrajudicial statements of a codefendant, who stands accused

side-by-side with the defendant, are deliberately spread before the jury in a joint trial.

Bruton v. United States, 391 U.S. 123, 135–36 (1968). Courts within the Eighth Circuit

apply Bruton to situations where “the incriminating statement was the product of a formal

interrogation and therefore testimonial . . . .” United States v. Dale, 614 F.3d 942, 956

(8th Cir. 2010)

                                       ARGUMENT

       The Court should sever Jaberian’s case from that of his co-defendants because co-

defendants in this case are likely to use completely irreconcilable defenses, and because a

jury would have a difficult time compartmentalizing the evidence as it relates to each

defendant.

       On September 17, 2020, Jaberian sat for a sworn deposition before attorneys of the

United States Securities and Exchange Commission (“SEC”). In this deposition, Jaberian

totally denied any knowing involvement in Miller’s conspiracy. Jaberian stated that

Miller had approached him in 2018, offered to make him CEO of a company, suggested

Jaberian buy shares in that company, and “did all the paperwork” to facilitate Jaberian’s

ownership of that company. In his deposition, Jaberian stated repeatedly that he did not

suspect anything was amiss, and that he “trusted Mark [Miller].” Jaberian’s experience is

not unique, discovery suggests Miller employed others likely to be witnesses at trial as

pawns.



                                              3
          CASE 0:21-cr-00142-DSD-KMM Doc. 61 Filed 08/23/21 Page 4 of 6




         At a future trial, Jaberian’s defense will require asserting that Miller tricked him.

This defense will necessarily implicate Miller in carrying out the fraudulent “hijacking”

of a dormant shell company. Indeed, Jaberian has already given testimonial statements to

that effect. At the same trial, given the nature of the allegations, Miller’s defense will

likely be that his scheme was not technically fraudulent at all. Courts within the Eighth

Circuit recognize that “the mere fact that one defendant tries to shift blame to another

defendant does not mandate separate trials.” United States v. Johnson, 944 F.2d 396, 403

(8th Cir. 1991). However, a future trial on this matter is likely to involve a claim by

Jaberian that he was the unwitting pawn in a fraudulent conspiracy, and a claim by Miller

that no fraudulent conspiracy occurred. This is distinguishable from a scenario where

each defendant “simply pointed the finger, each admitting that a scheme was employed,

but both asserting that they had no knowledge of the fraud.” United States v. Nichols, 416

F.3d 811, 817 (8th Cir. 2005). Jaberian is likely to assert that he was duped by Miller into

unknowingly facilitating a crime. Miller is likely to assert that no crime occurred. These

defenses are logically inconsistent: to believe one, a jury must necessarily disbelieve the

other.

         Furthermore, these are not circumstances where the jury can be expected to

“weigh the evidence against each defendant in relative isolation and reach independent

verdicts on the guilt of each, accepting or rejecting their separate defenses to the specific

charges against them.” United States v. Lewis, 557 F.3d 601, 610 (8th Cir. 2009).

Jaberian, Rajkarian, and Miller are implicated in a vast and complex scheme to allegedly

acquire companies and inflate their stock prices. For some companies, the indictment

                                                4
         CASE 0:21-cr-00142-DSD-KMM Doc. 61 Filed 08/23/21 Page 5 of 6




alleges Miller acted largely alone. For example, Miller alone is alleged to have “hijacked

and fraudulently assumed control over Digitiliti Inc.” Indictment, ¶ 8. The indictment

alleges Miller did this by “drafting a fake resignation letter” (Id. ¶ 8), filing false

documents with the SEC and the Minnesota Secretary of State listing himself as CEO of

the company (Id. ¶ 10–11), issuing “a false and misleading press release” on behalf of the

company (Id. ¶ 13), and selling shares of stock for profit (Id. ¶ 14). The Indictment

alleges the same pattern of behavior by Miller and Jaberian in relation to another

company. Id. ¶ 25–34. The Court should also take note of the fact that the indictment

alleges defendants and other members of their alleged conspiracy acted over accounts on

Investorhub.com (Id. ¶ 32), and the SEC’s Electronic Data Gathering, Analysis, and

Retrieval (“EDGAR”) system. Id. ¶ 5(d). Discovery further indicates that the government

will prove their case in part by alleging the defendants promoted the “hijacked”

companies over Twitter as well. Proving exactly who handled these accounts, and had

access to them, will be complex in itself. Defendants’ precise roles both online and

offline could easily be subject to confusion, heightening the chance of prejudice, and

therefore the need for severance.

                                       CONCLUSION

       Because of the presence of testimonial statements by one co-defendant implicating

another co-defendant, the likelihood of mutually antagonistic defenses, and the

substantial risk that the jury will not be able to compartmentalize evidence as it relates to

the separate defendants, Mr. Jaberian requests that the Court sever his trial from that of

his co-defendants.

                                               5
       CASE 0:21-cr-00142-DSD-KMM Doc. 61 Filed 08/23/21 Page 6 of 6




Date: August 23, 2021                    Respectfully submitted,



                                  By:      /s/ William J. Mauzy
                                         William J. Mauzy (#68974)
                                         Mauzy Law Office, PA
                                         800 Hennepin Avenue
                                         Suite 800
                                         Minneapolis, MN 55403
                                         (612) 340-9108
                                         wmauzy@mauzylawfirm.com
                                         Attorney for Defendant




                                     6
